

PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of June 26, 2019
(the “Effective Date”) by and between AEI INCOME & GROWTH FUND 24 LLC, a
Delaware limited liability company (“Seller”) and SKY PROPERTY FINANCIAL, LLC, a
Florida limited liability company (“Buyer”). Seller desires to sell, and Buyer
desires to purchase, all of Seller’s right, title and interest in the real
property and improvements thereupon located at 8310 East 96th Street, Fishers,
Indiana 46037 as more particularly described on Exhibit  “A” attached hereto
(the “Property”).


In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties hereto covenant and agree as follows:


1.   Property.  The property to be sold to Buyer in this transaction consists of
an undivided 100% interest in the Property. Seller owns no interest in any
personalty with respect to the Property.


2.   Lease. The Property is being sold subject to an existing Lease of the
Property dated September 21, 2006, by and between Seller, as lessor, and Apple
Indiana II LLC, a Delaware limited liability company, as lessee (the “Tenant”),
as affected by that certain Guaranty by Apple American Group LLC, a Delaware
limited liability company, and as amended by that certain Amendment to Lease and
Guaranty dated December 23, 2013 (collectively, the “Lease”). The Seller agrees
to sell and convey to Buyer, and Buyer agrees to purchase from Seller, all
right, title, and interest of Seller in and to the Lease and all other leases
and other agreements to occupy all or any portion of the Property that are in
effect on the Effective Date or which Seller executed prior to Closing (as
hereinafter defined) pursuant to the terms of this Agreement.


3.   Purchase Price. The Purchase Price for the Property is $3,000,000 (the
“Purchase Price”). If all conditions precedent to Buyer’s obligations to
purchase have been satisfied, Buyer shall deposit the Purchase Price with the
Closing Agent (as defined below) on or before the Closing Date.


  4.   Terms.  The Purchase Price will be paid by Buyer as follows:


a) Within five (5) business days of the Effective Date of this Agreement, Buyer
will deposit $100,000 (the “Earnest Money”) into an interest-bearing account
with First American Title Insurance Company, 1125 17th Street, Denver, Colorado,
80202, Attn: Jordan Dunn; phone number: (303) 876-1152; email: jdunn@firstam.com
(the “Closing Agent” or “Title Company”). Upon expiration of the Review Period
(as defined below), Earnest Money shall become non-refundable except in the
event of a default hereunder by Seller or as otherwise provided in this
Agreement. The Earnest Money shall be credited against the Purchase Price when
and if escrow closes and the sale is completed. The Earnest Money shall be
returned to Buyer upon request if Buyer fails to close for any of the following
reasons: (a) a failure of performance by Seller of any of its obligations
hereunder, (b) if this Agreement is terminated by Buyer pursuant
Page 1 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



to the provisions of Sections 6 or 8 hereof, or (c) any of the matters in
Section 13 to be performed by Seller prior to or at Closing have not occurred.


b) Buyer will deposit the balance of the Purchase Price into escrow in
sufficient time to allow escrow to close on the Closing Date.


5.   Closing Date. Escrow shall close (the “Closing”) on the date that is thirty
(30) days following the expiration of the Review Period set forth below (the
“Closing Date”), unless the parties mutually agree otherwise in writing.


6.   Due Diligence.  Buyer will have thirty (30) days from the Effective Date
(the “Review Period”) to conduct all of its inspections and due diligence and
satisfy itself regarding the Property and this transaction. Buyer agrees to
indemnify and hold Seller harmless for any loss or damage to the Property or
persons caused by Buyer or its agents arising out of such physical inspections
of the Property, and this indemnity shall survive Closing or termination of this
Agreement. Buyer hereby acknowledges and agrees that, as of the Effective Date,
Seller has provided to Buyer, to the extent such items are in its possession,
the items listed on Exhibit
 “B” (“Seller’s Materials”), and a copy of Tenant’s waiver of its right of first
refusal to
purchase the Property as set forth in the Lease (the “ROFR Waiver”).


Buyer may cancel this Agreement before the expiration of the Review Period for
any reason or no reason in its sole discretion by delivering a cancellation
notice to Seller and Closing Agent prior to the expiration of the Review
Period.  If, upon completing its due diligence with respect to the Property as
permitted hereunder, Buyer desires to proceed with the purchase of the Property,
Buyer shall deliver to Seller written notice of its intention to proceed to
Closing pursuant to the terms hereof (the “Confirmation Notice”). If Buyer has
not delivered the Confirmation Notice to Seller upon the expiration of the
Review Period, then this Agreement (i) shall be deemed to have terminated, (ii)
the Earnest Money shall be immediately returned to Buyer, and (iii) the parties
shall have no further rights or obligations hereunder except those expressly
stated to survive the termination or expiration of this Agreement. If this
Agreement is not cancelled as set forth above, then except as otherwise provided
herein, the Earnest Money shall be non-refundable unless Seller shall default
hereunder, or in the event of a casualty or condemnation, subject to the
provisions of Section 17 below.


If Buyer cancels this Agreement or allows the Agreement to be terminated before
or upon the expiration of the Review Period, as permitted under this Section,
except for any escrow cancellation fees charged by the Title Company and any
liabilities under the first paragraph of section 6 of this Agreement, Title
Company is hereby authorized and directed to return to Buyer its Earnest Money
without further direction by, or the consent of, Seller, and the parties shall
have no further rights or obligations hereunder except those expressly stated to
survive the termination or expiration of this Agreement.


If Buyer fails to perform its obligations hereunder beyond all applicable notice
and cure periods, Buyer will be deemed in default of this Agreement. Upon
default by Buyer, Seller may retain the Earnest Money as its sole and exclusive
remedy and declare this Agreement
Page 2 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



null and void, in which event Buyer will be deemed to have cancelled this
Agreement and relinquish all rights in and to the Property.


7.   Escrow. Escrow shall be opened upon execution of this Agreement by both
parties. A copy of this Agreement will be delivered to the Title Company and
will serve as escrow instructions together with the Title Company’s standard
instructions, any additional instructions required by Seller and/or Buyer or
their respective counsels, and any additional instructions required by the Title
Company to clarify its rights and duties. The parties agree to sign these
additional instructions. If there is any conflict between these other
instructions and this Agreement, this Agreement shall control.


8.   Title. Seller, at its sole expense, within three (3) business days of the
Effective Date, shall order an updated title insurance commitment, along with
legible copies of all underlying documents to include but not be limited to any
easement or declarations/CAM affecting the Property, for an Owner’s Title
Insurance Policy (collectively, the “Title Commitment”). Buyer’s obligations
with respect to Closing will be conditioned on the agreement of the Title
Company to issue an Owner’s Title Insurance Policy, dated as of the Closing
Date, in an amount equal to the Purchase Price, insuring that Buyer will own
insurable fee simple title to the Property subject only to: the Title Company’s
standard exceptions; current real property taxes and assessments not yet due and
payable; survey exceptions; the rights of Tenant pursuant to the Lease; and the
Permitted Title Exceptions, as defined herein. Buyer may, at its sole expense,
order and obtain an updated survey of the Property (the “Survey”). Buyer hereby
acknowledges that if Buyer desires to remove the survey exception from the Title
Commitment, it shall be Buyer’s responsibility to obtain the Survey. Seller
shall have no obligation to execute any “no change” or equivalent affidavit with
respect to the existing survey of the real property, nor shall Seller have any
obligation to make any representations or warranties regarding such survey or
any measurements or depictions thereon.


Buyer shall be allowed until the later of (i) ten (10) business days after
receipt of said Title Commitment and the Survey and (ii) the expiration of the
Review Period, for examination and the making of any objections to matters
disclosed on the Title Commitment or Survey (the “Title Objections”), said Title
Objections to be made in writing or deemed waived (such written notice of
Buyer’s Title Objections to be hereinafter referred to as the “Notice
of Objections”). Except as set forth below, any title exception disclosed by the
Title Commitment or Buyer’s survey and not listed in such Notice of Objections
shall be deemed a “Permitted Title Exception” under this Agreement.


If Seller shall fail to cure or eliminate all the Title Objections listed in the
Notice of Objections within fifteen (15) business days after receipt of the
Notice of Objections (the “Title Cure Period”), then Buyer may elect either to:
(a) accept the Property subject to the title exception(s) not cured (in which
case such title exception(s) shall become a Permitted Title Exception(s)
hereunder), or (b) terminate this Agreement, in which case Title Company is
hereby authorized and directed to return to Buyer its Earnest Money without
further direction by, or the consent of, Seller, and the parties shall have no
further rights or obligations hereunder except those expressly stated to survive
the termination or expiration of this Agreement.
Page 3 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



In the event that Seller agrees to cure a Title Objection and commences such
cure, but the same cannot be cured within the Title Cure Period, the Buyer may,
by written notice to Seller, preserve such Title Objection such that the cure of
such Title Objection shall be a condition precedent to Buyer’s obligation to
close. Buyer shall elect to either accept the Property subject to the Permitted
Title Exceptions or terminate the Agreement by written notice to Seller
delivered within three (3) business days following the end of the Title Cure
Period, and the failure to deliver such election notice shall constitute an
election to proceed under clause (a) above. Any mortgage, security deed, lien,
lis pendens, judgment, or other claim in a liquidated amount incurred by Seller
during Seller’s ownership of the Property and which constitutes an exception to
the title to the Property shall not in any event be a Permitted Title Exception
hereunder, but such claim shall be paid or satisfied out of the sums payable by
Buyer at Closing, and the proceeds of sale payable to Seller shall be reduced
accordingly; provided that such claim must have arisen directly from the acts or
omissions of Seller, and not those of the Tenant.


At any time after the Effective Date of this Agreement and prior to Closing,
Buyer shall have the right to notify Seller of any additional title exception
which first appears of record after the effective date of the Title Commitment,
or otherwise becomes known to Buyer. Buyer shall be allowed three (3) business
days after notice of such additional title exception for examination and the
making of any new Title Objections thereto by written notice to Seller (“Notice
of New Objections”). Except as set forth herein, any title exception disclosed
to Buyer and not listed in such Notice of New Objections shall be deemed a
Permitted Title Exception. If Seller shall fail to cure (or commence to cure) or
eliminate all the new Title Objections listed in the Notice of New Objections
within ten (10) business days after receipt of the Notice of New Objections (the
“Second Title Cure Period”), then Buyer may elect either to: (a) accept the
Property subject to the new title exception(s) not cured (in which case such new
title exception(s) shall become a Permitted Title Exception(s) hereunder), or
(b) terminate this Agreement, in which case Title Company is hereby authorized
and directed to return to Buyer its Earnest Money without further direction by,
or the consent of, Seller, and the parties shall have not further rights or
obligations hereunder except those expressly stated to survive the termination
or expiration of this Agreement.


9.   Closing Costs. Seller shall pay the Standard Owner’s Title Insurance Policy
premium in the full amount of the Purchase Price along with any title search and
exam fees. Seller shall pay all transfer taxes (state, county, and municipal, as
applicable). Seller shall pay any and all brokerage commissions to SRS National
Net Lease Group, LP per separate agreement. Except as set forth above, both
parties represent to the other that they have not been represented by a broker,
and agree to hold the other harmless from any claim of brokerage commission by,
through, or as a result of representation of the other party. Buyer shall pay
the full cost of any endorsements to the Owner’s Title Insurance Policy and the
full cost of any extended coverage as Buyer may require for such policy. Buyer
will pay any and all recording fees. Buyer will pay the cost of updating any due
diligence provided by Seller, including the cost of an updated survey to be
ordered by Buyer as set forth in Section 8 above. Buyer and Seller will split
all escrow and closing fees equally. Each party will pay its own attorney’s fees
and costs to document and close this transaction.
Page 4 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



10. Real Estate Taxes, Special Assessments and Prorations.  All real estate
taxes, and all other public or governmental charges and public or private
assessments against the Property which are or may be payable on a periodic basis
(including, without limitation, municipal district assessments, and assessments
for sewer, water, drainage or other public improvements whether completed or
commenced on or prior to the date hereof or subsequent thereto, and all common
area maintenance expenses and fees), are the responsibility of the Tenant under
the Lease and therefore shall not be prorated between the parties at Closing.


All income, and all operating expenses from the Property not payable by Tenant
pursuant to the Lease, if any, shall be prorated between the parties and
adjusted by them as of the Closing Date. Seller shall be entitled to all income
earned, and shall be responsible for all expenses incurred, prior to the Closing
Date. Buyer shall be entitled to all income earned, and shall be responsible for
all operating expenses of the Property incurred, on and after the Closing Date.


The total amount of any security deposit under the Lease shall be credited to
Buyer.


11. Seller’s Representations and Agreements  .


a) Seller represents and warrants to Buyer as of the Effective Date that:


i.   Seller owns good and marketable fee simple title to the Property free,
clear and unencumbered, other than the Permitted Title Exceptions.


ii.   Seller is duly organized, validly existing and in good standing under the
laws of the State of Delaware. Seller has the right, power and authority under
its organizational documents and applicable law to enter into this Agreement and
has obtained all consents and approvals necessary to convey the Property. This
Agreement has been duly authorized by all necessary action on behalf of Seller
and the officer executing this Agreement on behalf of Seller is duly authorized
to do so.


iii. To Seller’s knowledge, without any further inquiry, except for the existing
Lease with the existing Tenant, there are no leases (or leasehold interests of
any kind) in or affecting the Property.


iv.   The Lease is in full force and effect and there are no current defaults
thereunder by Seller or Tenant, and Seller will not, during the pendency of this
Agreement, amend the Lease or enter into any new leases or occupancy agreements
of any type without Buyer’s prior written consent. No rent under the Lease has
been pre-paid more than thirty (30) days in advance.


v.   There is no litigation, administrative action or other proceeding pending,
or to Seller’s knowledge, with no further inquiry, threatened, against Seller or
the Property which could impair or in any manner affect or delay the Closing
contemplated in this Agreement or which could result in a lien, charge or
encumbrance against all or any part of the Property. To Seller’s knowledge, no
Page 5 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



attachments, execution proceedings, liens or insolvency proceedings are pending
or threatened against Seller or the Property or contemplated by Seller.


vi.   Except as disclosed to Buyer during the Review Period, as disclosed to
Buyer in the Title Commitment, and as permitted in paragraph (b) below, there
are no contracts that would be binding on Buyer after the Closing Date.


b) Provided that Buyer performs its obligations as required, Seller agrees that
it will not enter into any new contracts that would materially affect the
Property and be binding on Seller after the Closing Date without Buyer’s prior
consent, which will not be unreasonably withheld or delayed.


12. Disclosures.  Seller represents and warrants to Buyer as follows:


a) As of the Effective Date hereof, Seller has no knowledge of and has not
received any notice of any material, physical, or mechanical defects of the
Property, including without limitation, the plumbing, heating, air conditioning,
and ventilating, electrical system. To Seller’s knowledge without inquiry, all
such items are in good operating condition and repair and in compliance with all
applicable governmental, zoning, and land use laws, ordinances, regulations and
requirements. If Seller shall receive any notice to the contrary prior to the
Closing Date, Seller will inform Buyer prior to the Closing Date, and Buyer may
terminate this Agreement, in which case Title Company is hereby authorized and
directed to return to Buyer its Earnest Money without further direction by, or
the consent of, Seller.


b) As of the Effective Date hereof, Seller has no actual knowledge of, without
any further inquiry, and has not received any notice that the use and operation
of the Property is not in full compliance with applicable building codes,
safety, fire, zoning, and land use laws, and other applicable local, state and
federal laws, ordinances, regulations and requirements. If Seller shall receive
any such notice prior to the Closing Date, Seller will inform Buyer prior to the
Closing Date, in which case Buyer may terminate this Agreement and the Title
Company is hereby authorized and directed to return to Buyer its Earnest Money
without further direction by, or the consent of, Seller.


c) As to environmental matters: (i) Seller has no actual knowledge of, without
any further inquiry, and has not received any notice that the Property does not
comply with, or is in default under, any applicable Environmental Law (as
defined below); (ii) Seller has not received any claim, notice, order,
directive, or information request from any federal, state or local governmental
authority or agency, or from any private corporation or person, alleging
liability under or any violation of any Environmental Law; (iii) to Seller’s
actual knowledge, without further inquiry, no investigation, administrative
order, consent order, agreement, litigation, or settlement under any
Environmental Law or with respect to any Hazardous Material (as defined below)
has been proposed or threatened nor is any of the foregoing anticipated by
Seller, with respect to the Property; (iv) to Seller’s knowledge, without
further inquiry, there are no Hazardous Materials in, upon, under, about,
migrating, or threatening to migrate, to or from, or removed
Page 6 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



from and stored off-site of the Property; (v) Seller has no actual knowledge of,
without any further inquiry, and has not received any notice that the Property
has been used for solid or hazardous waste treatment, storage or disposal; and
(vi) to Seller’s actual knowledge, without further inquiry, there are no
underground or above-ground storage tanks,  asbestos-containing materials,  or
polychlorinated  biphenyls  in  or upon  the Property. As used in this
Agreement, “Environmental Laws” shall mean any federal, state or local
environmental law, ordinance, regulation, order or policy relating to regulation
of the environment, public health or safety, or contamination or cleanup
applicable to the Property. As used in this Agreement, “Hazardous Materials”
shall mean all chemicals, substances and/or materials listed under or otherwise
governed or regulated by any Environmental Laws including, without limitation,
hazardous or toxic substances, wastes or materials, petroleum products or any
constituents thereof.


c) Seller shall indemnify, defend and hold harmless Buyer from and against any
claims, liabilities, costs and expenses arising from a breach of any of Seller’s
representations and warranties contained in this Agreement. No examination of
the Property will be deemed to constitute a waiver or a relinquishment of
Buyer’s right to rely on the covenants, representations, warranties and
agreements made by Seller in this Agreement.   The representations and
warranties of Seller under this Agreement shall survive the Closing and the
recordation of the deed for a period of twelve (12) months.


d) Seller agrees that it will not enter into any new contracts that would
materially affect the Property and be binding on Seller or the Buyer after the
Closing Date without Buyer’s prior consent.


13. Conditions to Buyer’s Obligations to Close  . In addition to any other
conditions set forth in this Agreement, Buyer’s obligation to close on the
purchase of the Property is subject to each and all of the following conditions
precedent:


a) At Closing, the Title Company shall be irrevocably committed to issue a 2006
ALTA form owner’s policy of title insurance based on the Title Commitment with
all of the standard exceptions deleted, providing coverage in the amount of the
Purchase Price, insuring fee simple title to the Property in Buyer, subject only
to the Permitted Title Exceptions.


b) All of Seller’s representations and warranties contained in Section 11 and
elsewhere in
this Agreement shall be true and correct as of the Closing Date.


c) All documents and instruments required to be delivered to Buyer on or before
Closing as provided in this Agreement shall have been duly delivered to Buyer.


d) There shall have been no material adverse change with respect to the
ownership or operation or the financial or physical condition of the Property or
any part thereof since the conclusion of the Review Period (or, if sooner, the
date on which Buyer gave its Confirmation Notice to Seller).
Page 7 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



e) All covenants and agreements of Seller in this Agreement shall have been duly
performed and satisfied in all material respects.


In the event any of the conditions above have not been satisfied on or before
Closing, in Buyer’s sole discretion, Buyer may elect to terminate this Agreement
whereupon neither party will have any further rights or obligations under this
Agreement (except for any obligations which expressly survive termination), the
Earnest Money shall be returned to Buyer, and each party shall bear its own
costs incurred under this Agreement.


14. Closing.


a) Before the Closing Date, Seller will deposit into escrow an executed limited
warranty deed in form reasonably acceptable to Buyer warranting title against
lawful claims by, through, or under a conveyance from Seller, but not further or
otherwise, conveying insurable title of the Property to Buyer, subject to only
to the Permitted Title Exceptions.


b) On or before the Closing Date, Buyer will deposit into escrow the balance of
the Purchase Price when required hereunder and any additional funds required of
Buyer pursuant to this Agreement to close escrow. Both parties will deliver to
the Title Company any other documents reasonably required by the Title Company
to close escrow.


c) On or before the Closing Date, Seller and Buyer will deliver or cause to be
delivered to Escrow Agent an Assignment and Assumption of Lease, duly executed
and acknowledged by Seller and Buyer and in mutually agreeable form, assigning
all of Seller’s interest in, to, and under the Lease to Buyer.


d) On or before the Closing Date, Seller shall cause to be delivered to Buyer an
estoppel certificate signed by Tenant and stating that as of the Closing Date
(i) the Lease is in full force and effect, and (ii) to Tenant’s knowledge there
are no current defaults thereunder by Seller or Tenant.


e) On or before the Closing Date, Seller shall cause to be delivered to Buyer
one or more estoppel certificates, as applicable, signed by all parties entitled
to enforce any covenants, conditions, restrictions, or reciprocal easement
agreements of record related to the shopping center of which the Property is a
part, stating that as of the Closing Date, to such party’s knowledge, there are
no current defaults thereunder by Seller or Tenant.




f)
If required by the terms of the Lease, on or before the Closing Date, Seller
will deposit into escrow a notice to Tenant of the sale of the Property to Buyer
and of the Assignment and Assumption of Lease, such notice to be delivered by
the Title Company to Tenant upon Closing.

Page 8 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



g) On the Closing Date, if escrow is ready to close, the Title Company will:
record the deed in the official records of the county where the Property is
located; cause the Title Company to commit to issue the title policy;
immediately deliver to Seller the portion of the Purchase Price deposited into
escrow by cashier’s check or wire transfer (less debits and prorations pursuant
to the terms of this Agreement); deliver to Seller and Buyer a signed
counterpart of the Title Company’s certified Closing statement and take all
other actions necessary to close escrow.


15. Defaults.  IN THE EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER
IS NOT CONSUMMATED BY REASON OF A DEFAULT OF BUYER UNDER THIS AGREEMENT, THEN
THE SELLER SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT, AND UPON SUCH
TERMINATION THE EARNEST MONEY (INCLUDING ALL INTEREST EARNED FROM THE INVESTMENT
THEREOF) SHALL BE PAID TO AND RETAINED BY SELLER  AS  LIQUIDATED DAMAGES, AS
SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT LAW OR IN EQUITY AS
A RESULT OF SUCH DEFAULT. THE PARTIES ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES
IN THE EVENT THAT THE SALE IS NOT CONSUMMATED WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE. THE PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS
BEEN AGREED UPON AFTER NEGOTIATION AS THE PARTIES’ REASONABLE ESTIMATE OF
SELLER’S DAMAGES AND AS SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS 
AGREEMENT,  AT LAW OR  IN EQUITY AGAINST BUYER IN THE EVENT THE CLOSING DOES NOT
OCCUR BY REASON OF BUYER’S DEFAULT. BUYER AND SELLER ACKNOWLEDGE THAT THEY HAVE
READ AND UNDERSTOOD THE ABOVE PROVISIONS COVERING LIQUIDATED DAMAGES, AND THAT
EACH PARTY WAS REPRESENTED BY COUNSEL OR HAD THE OPPORTUNITY TO SEEK COUNSEL TO
UNDERSTAND THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION AT THE TIME
THIS AGREEMENT WAS EXECUTED. IF SELLER SHALL DEFAULT HEREUNDER, THEN BUYER SHALL
BE ENTITLED TO EITHER (I) TERMINATE THIS AGREEMENT, AND UPON SUCH TERMINATION
(1) THE TITLE COMPANY SHALL RETURN THE EARNEST MONEY TO BUYER WITHOUT FURTHER
DIRECTION BY, OR THE CONSENT OF, SELLER AND (2) NEITHER PARTY SHALL HAVE ANY
FURTHER RIGHTS OR OBLIGATIONS UNDER THIS  AGREEMENT (EXCEPT THOSE THAT EXPRESSLY
SURVIVE TERMINATION), OR (II) TO ENFORCE SPECIFIC PERFORMANCE OF SELLER’S
OBLIGATION TO CONVEY THE PROPERTY TO BUYER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


16. Buyer’s Representation s and Warranties and Agreements .


a) Buyer represents and warrants to Seller as follows:


i.   Buyer has all requisite power and authority to consummate the transaction
contemplated by this Agreement and has by proper proceedings duly authorized the
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby.
Page 9 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------





ii.   To Buyer’s knowledge, neither the execution and delivery of this Agreement
nor the consummation of the transaction contemplated hereby will violate or be
in conflict with (a) any applicable provisions of law, (b) any order of any
court or other agency of government having jurisdiction hereof, or (c) any
agreement or instrument to which Buyer is a party or by which Buyer is bound.


b) Buyer acknowledges that, having been given the opportunity to inspect the
Property, Buyer is relying solely on its own investigation of the Property and
not on any representations or information provided by Seller or to be provided
by Seller, except as expressly set forth in this Agreement. Buyer further
acknowledges that the information provided, or to be provided, by Seller with
respect to the Property was obtained from a variety of sources and Seller has
not (a) made independent investigation or verification of such information, and
(b) makes no representations as to the accuracy or completeness of such
information, except as expressly set forth in this Agreement. The sale of the
Property as provided for herein is made on an “as-is, where-is” basis and Buyer
expressly acknowledges that, in consideration of the agreements of Seller
herein, except as otherwise specified herein, Seller makes no warranty or
representation, express or implied, or arising by operation of law, including,
but not limited to, any warranty of condition, habitability, suitability for
lease, suitability for commercial purposes, merchantability, or fitness for a
particular purpose, in respect of the Property. Seller makes no representations
of any sort that ownership of the Property will result in a profit to any Buyer.


c) Buyer acknowledges that Seller cannot, and does not, make any representation
as to (a) the success, or lack thereof, of the Property or continuation of the
Lease post-Closing, or (b) the appropriateness of purchasing the Property for
the Buyer’s individual tax or financial situation or tax or financial
objectives.


17. Damages, Destruction and Eminent Domain.


a) If, prior to the Closing Date, the Property or any part thereof be destroyed
or further damaged by fire, the elements, or any cause, due to events occurring
subsequent to the date of this Agreement to the extent that the cost of repair
exceeds $10,000.00, as reasonably determined by the parties, this Agreement
shall become null and void, at Buyer’s option exercised, if at all, by written
notice to Seller within ten (10) business days after Buyer has received written
notice from Seller of said destruction or damage, in which case Title Company is
hereby authorized and directed to return to Buyer its Earnest Money without
further direction by, or the consent of, Seller. Seller, however, shall have the
right to adjust or settle any insured loss until (i) all contingencies set forth
in Paragraph 6 hereof have been satisfied, or waived; and (ii) any period
provided for above in this Subparagraph 16a for Buyer to elect to terminate this
Agreement has expired or Buyer has, by written notice to Seller, waived Buyer’s
right to terminate this Agreement. If Buyer elects to proceed and to consummate
the purchase despite said damage or destruction, there shall be no reduction in
or abatement of the Purchase Price, and Seller shall assign to Buyer the
Seller’s right, title, and interest in and to all
Page 10 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



insurance proceeds (pro-rata in relation to the Property) resulting from said
damage or destruction to the extent that the same are payable with respect to
damage to the Property, subject to rights of Tenant.


b) If the cost of repair is less than $10,000.00, as reasonably determined by
the parties, Seller shall credit Buyer for the cost of the repairs. Buyer shall
then be obligated to otherwise perform hereunder.


c) If, prior to the Closing Date, the Property, or any part thereof, is taken by
eminent domain, this Agreement shall become null and void at Buyer’s option. If
Buyer elects to proceed to consummate the purchase despite said taking, there
shall be no reduction in, or abatement of, the Purchase Price, and Seller shall
assign to Buyer the Seller’s right, title, and interest in and to any award
made, or to be made, in the condemnation proceeding pro-rata in relation to the
Property, subject to rights of Tenant. In the event that this Agreement is
terminated by Buyer pursuant to this Subparagraph 16(c), Title Company is hereby
authorized and directed to return to Buyer its Earnest Money without further
direction by, or the consent of, Seller.


18. 1031 Exchange. Buyer hereby acknowledges that Seller desires and intends to
structure this transaction as a tax-deferred exchange pursuant to Section 1031
of the Internal Revenue Code, as amended. Accordingly, Buyer agrees that Buyer
shall, at no additional cost, obligation, or liability to Buyer, cooperate with
and assist Seller in perfecting such an exchange, provided that the consummation
of the transaction contemplated hereby is not thereby delayed by fault of Buyer.


Seller is selling the Property for purposes of a tax-deferred exchange, and
Seller acknowledges that Buyer has made no representations, warranties, or
agreements to Seller or Seller’s agents that the transaction contemplated by
this Agreement will qualify for such tax treatment, nor has there been any
reliance thereon by Seller respecting the legal or tax implications of the
transaction contemplated hereby. Seller further represents that it has sought
and obtained such third-party advice and counsel as it deems necessary regarding
the tax implications of this transaction.


If Seller wishes to novate/assign the ownership rights and interest of this
Purchase Agreement to a third party who will act as accommodator to perfect the
1031 exchange by preparing an agreement of exchange of real property, the
accommodator will be an independent third party to be chosen by Seller in
Seller’s sole discretion, purchasing the Seller’s interest in the Property from
Seller and selling such ownership interest in the Property to Buyer under the
same terms and conditions as documented in this Agreement.


If Buyer is purchasing the Property in relation to a tax-deferred exchange,
Buyer acknowledges that Seller has made no representations, warranties, or
agreements to Buyer or Buyer’s agents that the transaction contemplated by this
Agreement will qualify for such tax treatment, nor has there been any reliance
thereon by Buyer respecting the legal or tax implications of the transaction
contemplated hereby. Buyer further represents that it has sought and obtained
such
Page 11 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



third-party advice and counsel as it deems necessary regarding the tax
implications of this transaction.


19. Financing. Buyer shall have the option, prior to the Closing Date, to secure
financing for Buyer’s purchase of the Property; provided, however, that Buyer’s
obligations to close on the Property are not contingent upon the availability of
such financing. In the event Buyer elects to finance its purchase of the
Property, Seller agrees to cooperate with any reasonable requests of Buyer’s
lender to the extent such requests do not conflict with any terms or provisions
of this Agreement, and Seller agrees that Buyer’s lender shall have the same
inspection rights with respect to the Property as are provided to Buyer
hereunder; provided that neither the expiration date of the Review Period nor
the Closing Date shall be extended by reason of such rights of Buyer’s lender
set forth herein. Buyer hereby acknowledges and agrees that Seller shall have no
obligation to request any estoppel certificate or subordination agreement from
Tenant unless such requested document is substantially in the form required
under the Lease.


20. Counterparts. This Agreement may be executed and delivered in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, and all of which shall constitute one and the same instrument.


21. Expiration. Buyer is submitting this offer by signing a copy of this
Agreement and delivering it to Seller, and Seller has five (5) days from receipt
hereof within which to accept this offer. When executed by both parties, this
Agreement will be a binding agreement for valid and sufficient consideration
which will bind and benefit Buyer, Seller, and their respective successors and
assigns.


22. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state in which the Property is located.


23. Notices. All notices from either of the parties hereto to the other shall be
in writing and shall be considered to have been duly given or served if sent by
first class certified mail, or by a nationally recognized courier service
guaranteeing overnight delivery to the party at his or its address set forth
below, or by email to the respective email address set forth below, or to such
other address as such party may hereafter designate by written notice to the
other party. Refusal, rejection, or return of any notice otherwise properly
delivered as set forth herein shall be deemed to constitute delivery of such
notice. Notice given in accordance herewith shall be deemed effectively given
upon delivery to the address of the addressee.

          If to Seller:
AEI Income & Growth Fund 24 LLC
 
1300 Wells Fargo Place
 
30 East Seventh Street
 
St. Paul, MN 55101
 
Attn: Kyle Hagen
 
Email: khagen@aeifunds.com





          With a copy to:
AEI Income & Growth Fund 24 LLC
 
1300 Wells Fargo Place
 
30 East Seventh Street

Page 12 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------




 
St. Paul, MN 55101
 
Attn: Matthew Swartzer
 
Email: mswartzer@aeifunds.com



          If to Buyer:
Sky Property Financial, LLC
 
407 Lincoln Road, Suite 8M
 
Miami Beach, FL 33139
 
Phone:
 
Email:
   



          With a copy to:
Frost Brown Todd LLC
 
201 N. Illinois St. Suite 1900
 
Indianapolis, Indiana 46244
 
Attn: Melissa J. Doell, Esq.
 
Phone: (317) 237-3450
 
Email: mdoell@fbtlaw.com



24. Miscellaneous.


a) This Agreement may be amended only by written agreement signed by both Seller
and Buyer, and all waivers must be in writing and signed by the waiving party.
Time is of the essence. This Agreement will not be construed for or against a
party whether or not that party has drafted this Agreement. If there is any
action or proceeding between the parties relating to this Agreement the
prevailing party will be entitled to recover attorney’s fees and costs. This is
an integrated agreement containing all agreements of the parties about the
Property and the other matters described and it supersedes any other agreements
or understandings. Exhibits attached to this Agreement are incorporated into
this Agreement.


b) Funds to be deposited or paid by Buyer must be good and clear funds in the
form of
cash, cashier’s checks or wire transfers, subject to the Title Company’s
requirements.


c) Buyer shall have the right to assign this Agreement at Closing to any entity
or entities affiliated with or related to Buyer without the consent of Seller
(provided that Buyer shall notify Seller at least three (3) days prior to
Closing to allow the parties to modify the Closing documentation accordingly).
Other than the foregoing, Buyer shall not be entitled to assign any of its
right, title, and interest herein without Seller’s prior consent. Any assignee
shall expressly assume all of Buyer’s duties, obligations, and liabilities
hereunder, and Buyer shall not be released from any of its obligations
hereunder.


d) Whenever the last day for the exercise of any right or the discharge of any
obligation under this Contract shall fall upon a Saturday, Sunday, or any public
or legal holiday, the party having such right or obligation shall have until
5:00 p.m. (Central Standard Time) on the next succeeding regular business day to
exercise such right or discharge such obligation.  Time is of the essence of
this Contract.
Page 13 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Seller and Buyer have executed this Agreement to be
effective as of the Effective Date.


SELLER:


AEI INCOME & GROWTH FUND 24 LLC,
a Delaware limited liability company




By:  AEI Fund Management XXI, Inc.
a Minnesota corporation
Its: Managing Member


By: /s/ Pat Keene
Patrick W Keene, CFO




Date: June 25, 2019
Page 14 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



BUYER:


SKY PROPERTY FINANCIAL LLC,
a Florida limited liability company




By: /s/ Phillippe Ginestet, Manager


Date: June 26, 2019








































































































Page 15 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------


Exhibit A
(Legal Description)


PARCEL 1:
Out Lot “D” of the Replat of Lots 1 and 2 of the Replat of Block “L” in North By
Northeast Business Park – Section One, as per replat thereof, recorded as
Instrument No 95-58716, in Plat Cabinet No. 1, Slide No. 619, in the Office of
the Recorded of Hamilton County, Indiana.


Parcel 2:
A non-exclusive easement for access as set forth and described in Access
Easement, recorded November 8, 1995 as Instrument No. 95-60012 in the Office of
the Recorder of Hamilton County, Indiana.


Parcel 3:
Restrictions For North By Northeast Business Park recorded May 30, 1989 as
Instrument No. 89-10815, as amended by First Amendment recorded July 23, 1997 as
Instrument No. 97-29691 as modified by the Modification recorded September 10,
1997 as Instrument No. 97-37871 in the Office of the Recorder of Hamilton
County, Indiana.
Page 16 of 17 Applebee's - Fishers, IN

--------------------------------------------------------------------------------



Exhibit B


The following Seller’s Materials will be provided by Seller, to the extent such
items exist in
Seller’s possession:


a) A copy of Seller’s existing Owner’s Title Policy for the Property, with
copies of its
underlying documents;


b) A copy of Seller’s existing as-built ALTA survey of the Property;


c) A complete copy of the Lease, and any amendments thereto, including but not
limited to guaranties, amendments, assignments of lease and/or letter
agreements, commencement agreements, memorandum of leases, and project
acceptance letter, and the most recent tenant estoppel in Seller’s possession;


d) A copy of all environmental reports and notices, including without limitation
Seller’s
existing Phase I Environmental Site Assessment report;


e) A copy of the existing soils report for the Property;


f)  A copy of the Tenant’s existing insurance certificate(s) for the Property;


g) A copy of the Certificate of Occupancy from the governing municipality;


h) Copies of the existing final building plans and specifications for the
improvements; and i)  A copy of the most recent real estate tax statement for
the Property.








Page 17 of 17 Applebee's - Fishers, IN